DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 18 June 2020.
Claims 1-7 are canceled by the Applicant.
Claims 8-15 are newly presented by the Applicant.
Claims 8 and 9 are amended by an approved Examiner's Amendment.
Claims 8-15 are currently pending.
Claims 8-15 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: No 112(f) invocations are identified in this office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Chang on 10 June 2021.
The application has been amended as follows: 
 Claim 8. (Currently Amended) A guide vane for a turbomachine fan, comprising two opposite ends intended to be mounted on an internal casing and an external casing, concentric with the internal casing, of the turbomachine, the vane being hollow and traversed by a main heat transfer fluid circulation conduit extending, from a fluid inlet at a first of the vane ends, into at least a height portion of the vane, the vane being composed of sections, each at a uniform position in a radial direction of the turbomachine, the sections being each composed of a central region and at least one end flexural inertia being an axis about which the section has a quadratic moment of inertia and the vane has the lowest flexural rigidity.
 Claim 9. (Currently Amended) The guide vane according to claim 8, wherein the vane is also traversed, in the height portion of the vane, by lateral fluid circulation conduits between the main conduit and, respectively, the leading edge and the trailing edge of the vane, the lateral conduits extending between a fluid outlet and a first coupling, joining the ends of the lateral conduits to an end of the main conduit.
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
the vane being composed of sections,
the sections being each composed of a central region and at least one end region on either side of a principal axis of flexural inertia of the section,
 said principal axis of inertia being an axis about which the section has a quadratic moment of inertia and the vane has the lowest flexural rigidity; (emphasis added)

The Examiner notes, Herring is considered the closest prior art, but does not teach: 
said principal axis of inertia being an axis about which the section has a quadratic moment of inertia and the vane has the lowest flexural rigidity.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references with vanes with similar cooling arrangements see Page 1, A-E, G, N-0. 
For references with cooling circuit(s) in the leading and trailing edge of a blade see Page 1, F. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745